                        United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

 RICK SOUTH,                                              §
                                                          §
         Plaintiff,                                       §
                                                          §
 v.                                                       §     CIVIL ACTION NO. 4:18-CV-561
                                                          §
 SAFECO INSURANCE COMPANY OF                              §
 INDIANA and HILLARY MACABARE,                            §
                                                          §
         Defendant.                                       §

              MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this

action, this matter having been heretofore referred to the Magistrate Judge pursuant to

28 U.S.C. § 636. On October 24, 2018, the report of the Magistrate Judge (Dkt. #14) was

entered containing proposed findings of fact and recommendations that Defendants Safeco

Insurance Company of Indiana and Hillary Macabare ‘s (collectively, “Defendants”) Motion

to Dismiss Adjuster Hillary Macabare (the “Motion”) (Dkt. #6) be granted See Dkt. #14.

       Having received the report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions

of the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings

and conclusions of the Court.

       Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that the

Motion to Dismiss Adjuster Hillary Macabare (Dkt. #6) is GRANTED, and Defendant

Hillary Macabare is DISMISSED WITHOUT PREJUDICE from this lawsuit, with costs

taxed against the party incurring the same.
.
           Plaintiff’s claims against Defendant Safeco Insurance Company of Indiana remain

    pending at this time.

           IT IS SO ORDERED.

            SIGNED this 20th day of November, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                              2
